DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-8, 15-21, 25-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui (US 2006/0006732 A1).
	Regarding claims 1, 2, 5-8, 15-17, 19-21, 25-30 and 32, Fukui discloses a human-powered vehicle wheel unit (comprised of 50-56 and 69) adapted to be attached to a human-powered vehicle hub 40, the human-powered vehicle wheel unit comprising: an accommodation portion 50-56 configured to accommodate at least part of the human-powered vehicle hub; and a first engagement portion 69 provided on the accommodation portion, the first engagement portion being configured to transmit rotation of the human-powered vehicle hub to the accommodation portion through engagement with a second engagement portion (unlabeled holes in hub 43 that receive pins/projections/fasteners 69 as shown in Fig. 5) provided on a flange (unlabeled flanges of hub shell 43 shown in Fig. 5) projecting from an outer circumferential portion of a hub shell of the human-powered vehicle hub (Fig. 5), wherein one of the first engagement portion and the second engagement portion includes a plurality of projections 69 projecting in an axial direction of the human-powered vehicle hub (Fig. 5), and the other one of the first engagement portion and the second engagement portion includes a plurality of holes (holes in flanges of hub shell 43 that receive the projections 69) or a plurality of recesses engaged with the projections (Fig. 5; paragraph [0055]), wherein the accommodation portion includes a first portion (comprised of 54 and 55) and a second portion 56 that is attached to the first portion (Fig. 5), wherein the first portion and the second portion are aligned in an axial direction of the human-powered vehicle hub (Fig. 5), the first portion includes a first wall at 63 configured to contact a first end surface (unlabeled surface of a first flange of the hub shell 43 shown in Fig. 5) of the human-powered vehicle hub in the axial direction of the human-powered vehicle hub (Figs. 5, 8 and 9; paragraph [0055]), the second portion includes a second wall at 64 configured to contact a second end surface (unlabeled surface of a second flange of the hub shell 43 shown in Fig. 5) of the human-powered vehicle hub in the axial direction of the human-powered vehicle hub (Figs. 5, 8 and 9; paragraph [0055]), and the second portion is attached to the first portion in a state in which at least part of the human-powered vehicle hub is accommodated in the accommodation portion so that the accommodation portion restricts movement of the human-powered vehicle hub relative to the accommodation portion in the axial direction when the human-powered vehicle hub is attached to the accommodation portion (evident from Fig. 5), wherein the projections 69 are provided on each of the first portion and the second portion (Fig. 5; paragraph [0055]), wherein the projections are provided on each of the first wall of the first portion and the second wall of the second portion (Fig. 5), wherein the first portion further includes a circumferential wall at 54 that is continuous with the first wall and surrounds an outer circumferential portion of the human-powered vehicle hub (Fig. 5), and the second portion is attached to an end of the circumferential wall on a side opposite to the first wall in the axial direction of the human-powered vehicle hub (Fig. 5), wherein the projections are spaced apart from the circumferential wall (Fig. 5), wherein the circumferential wall includes a large diameter portion having an inner diameter defining a first inner diameter and a small diameter portion having an inner diameter defining a second inner diameter that is smaller than the first inner diameter (Fig. 5 shows the circumferential wall having different inner diameters at different points thereof), further comprising one or more attaching members (unlabeled radially outer lip of 54 which engages the spherical surface 67 of second portion 56 as shown in Fig. 5) that attach the first portion and the second portion (Fig. 5), wherein a number (i.e., one) of the one or more attaching members is less than a number of the projections (Fig. 5; paragraph [0055]), wherein the attaching members are provided on the accommodation portion outward from the first engagement portion with respect to a radial direction of the human-powered vehicle hub (Fig. 5), wherein the projections 69 are a plurality of pin members 69 extending in the axial direction of the human-powered vehicle hub (Fig. 5), the flange of the human-powered vehicle hub includes a first flange (left-hand side flange of hub shell 43 in Fig. 5) and a second flange (right-hand side flange of hub shell 43 in Fig. 5) located in the axial direction of the human-powered vehicle hub at a position differing from that of the first flange (Fig. 5), the first end surface is provided on the first flange (Fig. 5), and the second end surface is provided on the second flange (Fig. 5), further comprising a plurality of spokes 24, wherein the accommodation portion further includes a plurality of spoke engagement portions 61a, 62a engaged with the spokes (paragraph [0052]; Figs. 5, 7 and 9-11), the spoke engagement portions are equal in number to the projections (paragraph [0052]; Fig. 5), and the attaching members are less in number (i.e., one) than the spoke engagement portions (evident from at least Figs. 5 and 7), further comprising a restriction portion (partially comprised of flanges 68 that bound hub 40 in the axially outboard direction) that restricts movement of the human-powered vehicle hub relative to the wheel unit by sandwiching the human-powered vehicle hub from one side and another side in the axial direction of the human-powered vehicle hub (Fig. 5), further comprising a human-powered vehicle component attachment structure (hole defined by inner circumference in each side member 55, 56 as shown in Figs. 5 and 12), and a human-powered vehicle wheel assembly 18, 20 comprising the human-powered vehicle wheel unit and the human-powered vehicle hub (Fig. 1).  
	Regarding claims 3 and 4, Fukui discloses a human-powered vehicle wheel unit (comprised of 50-56 and 69) adapted to be attached to a human-powered vehicle hub 40, the human-powered vehicle wheel unit comprising: an accommodation portion 50-56 configured to accommodate at least part of the human-powered vehicle hub; and a first engagement portion 69 provided on the accommodation portion, the first engagement portion is configured to transmit rotation of the human-powered vehicle hub to the accommodation portion through engagement with a second engagement portion (unlabeled holes in hub shell 43 that receive pins/projections/fasteners 69 as shown in Fig. 5) provided on the human-powered vehicle hub (Fig. 5), one of the first engagement portion and the second engagement portion includes a plurality of projections 69 projecting in an axial direction of the human-powered vehicle hub (Fig. 5), and the other one of the first engagement portion and the second engagement portion includes a plurality of holes (holes in flanges of hub shell 43 that receive the projections 69) or a plurality of recesses engaged with the projections (Fig. 5; paragraph [0055]), wherein the second engagement portion is provided on a flange (unlabeled flanges of hub shell 43 shown in Fig. 5) projecting from an outer circumferential portion of a hub shell of the human-powered vehicle hub (Fig. 5).
	Regarding claims 1, 2, 5-7 and 18 under an alternative interpretation of Fukui in which the first portion of the accommodation portion is considered to comprise 55 and the second portion of the accommodation portion is considered to be comprised of 54 and 56, the second portion at 54 is configured to be separable into a first segment 57 and a second segment 58 (Figs. 10 and 11; paragraph [0051]).
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9-14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui.
	Although Fukui further discloses the projections being provided on each of the first wall and the second wall in a circumferential direction of the human-powered vehicle hub (Fig. 5; paragraph [0055]), wherein the projections are provided on the first wall with a phase in a circumferential direction of the wheel unit differing from that of the projections provided on the second wall (Fig. 5; paragraph [0052]), Fukui fails to expressly disclose the claimed number, diameter, and length of the projections or pin members, the claimed spacing of the first and second walls, and the claimed positioning of the projections or pins on each of the first and second walls.
	Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventions, as a mechanical expedient, to have used between 10 and 25 pins each having a diameter between 1 and 5 millimeters and a length between 1 millimeter and 20 millimeters along a circle having a diameter between 50 and 120 millimeters on each of the first and second walls spaced apart by a distance between 40 and 70 millimeters, based upon the dimensions of the human powered vehicle hub and bicycle frame, and the materials used to form the various components of the hub and human-powered vehicle wheel unit including the pins to ensure that the wheel unit is adequately secured to the hub during the intended use thereof while minimizing the size of the assembly so that it is able to be secured between the forks of the bicycle frame.  It is further noted that Applicant’s disclosure fails to establish the criticality of any of these claimed dimensions.

6.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of Hanch et al. (US 1,334,153; hereinafter “Hanch”).
	Fukui fails to disclose its pin members 69 being formed integrally with the accommodation portion.
	Hanch, however, teaches the use of pin members e that can either be formed separately or formed integrally with a corresponding accommodation portion (i.e., flange d of rim A) as described in lines 104-108 on page 3.
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel unit of Fukui by forming the pin members integrally with the accommodation portion as a well-known and obvious engineering choice that would predictably reduce the number of parts of the wheel unit while decreasing assembly time.  Further, note In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").

7.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of Matsueda (EP 1733957 A2).
	Although Fukui discloses its human-powered vehicle component attachment structure includes a hole provided in an end of the accommodation portion, as noted above in section 3, Fukui fails to expressly disclose this hole can be used to attach a braking device.
	Matsueda, however, teaches an accommodation portion in the form of a hub shell 24 that includes a hole (defined by radially inner circumference of 24f as shown in Fig. 3) provided in an end at first side end section 24c of the accommodation portion to attach a braking device 28 via brake mounting adapter 30 (paragraph [0030]; Figs. 2 and 3).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel unit of Fukui by including a braking device that is attached to the hole provided in an end of the accommodation portion to provide predictable results for providing a means for slowing or stopping movement of the wheel assembly, if desired, and/or needed. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617